Case 1:21-cr-20151-RKA Document 39 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 21-20151-CR-ALTMAN

  UNITED STATES OF AMERICA

  vs.

  MIGUEL ANDRES GUTIERREZ DIAZ, et al.,

        Defendants.
  _______________________________________________/

                      GOVERNMENT’S MOTION TO CONTINUE TRIAL

         COMES NOW THE UNITED STATES, by and through the undersigned Assistant United

  States Attorneys, and files this motion to continue the trial of the above-captioned matter, and as

  grounds states the following:

  1.     The defendants were charged on March 11, 2021, in a three-count indictment with drug

  trafficking offenses.

  2.     The first defendant to appear in court was Miguel Andres Gutierrez-Diaz, who was arrested

  on May 17, 2021, and made his initial appearance on May 18, 2021. His arraignment occurred

  on May 21, 2021.

  3.     Defendants Endy and Danny Nunez each made their initial appearance and were arraigned

  on May 28, 2021. Defendant Miguel Emilio Gutierrez-Diaz made his initial appearance on June

  4, 2021 and was arraigned on June 25, 2021.

  4.     The case is set for trial on September 13, 2021. This is the first trial setting in this cause.

  5.     The United States now seeks a continuance of the trial for a variety of reasons. Most

  pressingly, undersigned Assistant United States Attorney Ellen D’Angelo, lead trial counsel in this


                                                   1
Case 1:21-cr-20151-RKA Document 39 Entered on FLSD Docket 08/31/2021 Page 2 of 4




  matter, is set to begin trial before Chief Judge Cecilia M. Altonaga, SDFL, in case number 18-

  20946-CR-CMA, commencing September 13, 2021. The case is expected to take the parties 6-8

  weeks to try. A co-defendant in the same case was severed and is set for trial on February 14,

  2022. That trial is also expected to last at least 6 weeks.

  6.     In addition to the foregoing, a continuance is also needed to complete discovery and

  adequately prepare for trial. Several of the witnesses which the United States expects to call are

  incarcerated, both within the Southern District of Florida and elsewhere. Since the witnesses are

  incarcerated, witness preparation will have to occur within the courthouse. Under conditions

  caused by the pandemic, capacity for conducting in-person witness interviews is limited and there

  is a serious backlog of available time slots for conducting interviews. The government has

  already been severely limited in its ability to timely meet with witnesses and prepare this case for

  trial, due to restrictions imposed because of the pandemic. Witnesses presently incarcerated

  elsewhere will have to be brought back to the District via writs, a process likely to take weeks and

  in any event which cannot be accomplished prior to the current trial date.

  7.     Following the arrests of the defendants, the United States received from the Government

  of the Dominican Republic, via the U.S. Drug Enforcement Administration in that country, copies

  of thousands of intercepted communications which are believed to include intercepted

  communications of one or more of the defendants and/or constitute relevant evidence of the

  commission of the offenses charged in the indictment. DEA is currently going through these

  communications to ascertain whether any of the defendants were intercepted and whether the

  communications should be used as evidence at trial, a process which cannot be completed prior to

  the current trial date. While no estimate has been given for the completion of this work, it may


                                                   2
Case 1:21-cr-20151-RKA Document 39 Entered on FLSD Docket 08/31/2021 Page 3 of 4




  be many weeks before the government has isolated the relevant communications and produced

  them to the defendants.

  8.     The government believes that at a minimum, a continuance of four months is necessary to

  properly complete discovery and prepare the case for trial. However, the government understands

  that counsel for Danny Nunez is scheduled to be away during the latter part of December and for

  much of the month of January 2022 in connection with a scheduled family wedding. Further,

  counsel for Endy Nunez is set for a jury trial in December before United States District Judge

  Darrin P. Gayles, SDFL. As noted, AUSA D’Angelo is set for a second lengthy trial in February.

  Accordingly, a longer continuance may be appropriate.

  9.     The government has contacted counsel for the defendants to obtain their position on this

  matter. Counsel for Endy Nunez and Danny Nunez were unable to take a position, as they have

  not met with their clients to discuss a continuance as of the time of this filing. Counsel for Miguel

  Andres Gutierrez-Diaz and Miguel Emilio Gutierrez-Diaz each have advised that they no objection

  to the requested continuance.

         Speedy Trial

  10.    All time from the defendants’ arraignment and September 7, 2021 was excluded from the

  computation of time under the Speedy Trial Act, by Administrative Order of the Court due to the

  COVID-19 pandemic. To date, no time has elapsed from the speedy trial time.




                                                   3
Case 1:21-cr-20151-RKA Document 39 Entered on FLSD Docket 08/31/2021 Page 4 of 4




         WHEREFORE the United States respectfully requests that the trial of this cause be

  continued to April 2022, for the reasons stated herein.


                                                    Respectfully submitted,

                                                    JUAN ANTONIO GONZALEZ
                                                    ACTING UNITED STATES ATTORNEY


                                              By:     /s/ Ellen D’Angelo_________
                                                     ELLEN D’ANGELO
                                                     Assistant United States Attorney
                                                     Court ID No. A5502579
                                                     99 Northeast 4th Street
                                                     Miami, Florida 33132-2111
                                                     Tel: (305) 961-9349
                                                     Email: ellen.d’angelo@usdoj.gov


                                        By:         ______________________________________
                                                    RICHARD E. GETCHELL
                                                    ASSISTANT UNITED STATES ATTORNEY
                                                    FLA. BAR NO. 817643
                                                    11200 N.W. 20th Street
                                                    Miami, Florida 33172
                                                    (305) 715-7647
                                                    (786) 564-9126 (cell)
                                                    richard.getchell@usdoj.gov


                                  CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy of the foregoing was filed via CM/ECF this
    st
  31 day of August 2021.



                                                    RICHARD E. GETCHELL
                                                    ASSISTANT UNITED STATES ATTORNEY



                                                      4
